Citation Nr: 1046807	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  04-41 482A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran had active military service from June 1944 to April 
1946.  He died in November 2003.  The appellant is the surviving 
spouse of the Veteran, and is seeking entitlement to service 
connection for the cause of his death.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which, in pertinent part, denied entitlement to 
service connection for the cause of death.  The RO in Phoenix, 
Arizona, currently retains jurisdiction of the appellant's claim.

A hearing was held at the RO in September 2005 before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
of record.

In October 2010, the appellant submitted additional evidence, 
along with a waiver of consideration by the agency of original 
jurisdiction.  See 38 C.F.R. § 20.1304.

When this matter was initially before the Board in May 2006, the 
Board denied the claim of entitlement to service connection for 
the cause of the Veteran's death.  The Veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court) which, in an August 2008 Memorandum 
Decision and September 2008 Judgment, vacated the Board's May 
2006 decision and remanded the case for compliance with the terms 
of the Memorandum Decision.  As directed by the Memorandum 
Decision, in December 2009 the Board remanded the appellant's 
claim for additional development.  However, the development 
ordered by the December 2009 Board remand was not fully 
accomplished, and in June 2010 the Board again remanded the 
appellant's claim for additional development.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. § 7107(a)(2) (West 2002 
and Supp. 2010).


FINDINGS OF FACT

1.  The Veteran died in November 2003; the certificate of death 
lists the immediate cause of the Veteran's death as cardiac 
failure and lists severe cardio myopathy and multiple myocardial 
infarctions as underlying causes that initiated the events 
resulting in death.  Congestive heart failure was noted to be a 
significant condition contributing to death, but not resulting in 
the underlying causes of death.  

2.  The Veteran was service-connected for post traumatic stress 
disorder (PTSD), which was evaluated as 50 percent disabling at 
the time of his death.

3.  A preponderance of the competent evidence of record is 
against a finding that the Veteran's service-connected 
disability, or any exposure, disease, or other incident in 
service caused or contributed substantially or materially to his 
death.


CONCLUSION OF LAW

A service-connected disability, or a disability or disease of 
service origin, did not contribute substantially or materially to 
cause the Veteran's death, and the criteria for DIC benefits have 
not been met.  38 U.S.C.A. §§ 1310 5107(b) (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.22, 3.102, 3.303, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all of the following five 
elements of a service connection claim: 1) Veteran status; 2) 
existence of a disability; 3) a connection between the Veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant post-adjudication notice by letters 
dated in March 2005 and December 2009.  The notification 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim, and the relative 
duties of VA and the claimant to obtain evidence, and Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  While notice was not 
provided prior to the initial adjudication, the claimant has had 
the opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
claim was subsequently readjudicated in March 2010 and October 
2010 supplemental statements of the case (SSOCs), following the 
provision of notice.  The appellant has not alleged any prejudice 
as a result of the untimely notification, nor has any been shown.  

Furthermore, while the notification did not advise the appellant 
of the laws regarding degrees of disability or effective dates 
for any grant of DIC, no new disability rating or effective date 
for award of benefits will be assigned as the claim for DIC is 
denied.  Accordingly, any defect with respect to that aspect of 
the notice requirement is rendered moot.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

In any event, the appellant has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination).

In August 2002, following numerous and exhaustive attempts, the 
RO found that the Veteran's service treatment records (STRs) were 
unavailable.  In a case in which a claimant's service records are 
unavailable through no fault of his own, there is a heightened 
obligation for VA to assist the Veteran in the development of his 
claim and to provide reasons or bases for any adverse decision 
rendered without these records.  See Moore v. Derwinski, 1 Vet. 
App. 401 (1991) (holding that the heightened duty to assist a 
Veteran in developing facts pertaining to his claim in a case in 
which service medical records are presumed destroyed includes the 
obligation to search for alternative medical records).  The case 
law does not, however, lower the legal standard for proving a 
claim for service connection.  Rather, it obligates the Board to 
evaluate and discuss in its decision all of the evidence that may 
be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 
46, 51 (1996).

VA has assisted the appellant in obtaining evidence, afforded her 
the opportunity to give testimony to the Board, and provided an 
adequate medical opinion regarding the etiology of the Veteran's 
death.  All known and available records relevant to the issue on 
appeal have been obtained and associated with the Veteran's claim 
file; and the appellant has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

Analysis

The appellant seeks service connection for the cause of the 
Veteran's death.  She contends that the Veteran died as the 
result of his service connected PTSD disability.  A buddy 
statement dated in February 2009 notes that the Veteran suffered 
from PTSD and his cardiologist stated that he was concerned with 
the Veteran's stress level and that stress is a leading cause of 
cardiac problems.
  
Service connection may be established for the cause of a 
Veteran's death when a service-connected disability was either 
the principal or a contributory cause of death.  38 C.F.R. § 
3.312(a).  A service-connected disability is the principal cause 
of death when that disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death must be causally connected to the 
death and must have contributed substantially or materially to 
death, combined to cause death, or aided or lent assistance to 
the production of death.  38 C.F.R. § 3.312(c)(1).  For a 
service-connected disability to constitute a contributory cause, 
it must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing death, 
but rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.20.  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  38 C.F.R. 
§ 3.303(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against the claim, 
in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran died in November 2003.  His certificate of death 
lists the immediate cause of death as cardiac failure and severe 
cardio myopathy and multiple myocardial infarctions as underlying 
causes that initiated the events resulting in death.  Congestive 
heart failure was noted to be a significant condition 
contributing to death, but not resulting in the underlying causes 
of death.  At the time of the Veteran's death, service connection 
was established for PTSD, with a 50 percent evaluation.  
 
The Veteran's STRs are not available, however the appellant 
contends that the Veteran's PTSD caused his death and does not 
contend that his death is related to any type of cardiovascular 
disease which had its onset during service.  

The determinative issue is therefore whether the Veteran's death 
was related to his service connected PTSD disability.

An April 1998 letter addressed to the Veteran from his private 
physician notes that the physician was concerned that the Veteran 
has suffered with anxiety since his military service.   

A March 2004 private medical opinion notes that the Veteran 
recently expired with end stage ischemic cardiomyopathy, which 
resulted from years of atherosclerosis and myocardial 
infarctions.  It is well known that this is often a result of 
occupational related stress.  

A November 2004 print out from a website indicates that PTSD can 
cause lifelong changes in brain chemistry.  

A VA medical opinion was rendered in January 2010 and the 
examiner found that he could not state whether the Veteran's PTSD 
caused or contributed to his underlying heart disease without 
resorting to speculation.    The Board found this opinion to be 
inadequate, and again Remanded for an opinion.

A VA examination was rendered in July 2010.  The examiner noted a 
review of the Veteran's claim file.  The examiner noted that the 
Veteran had multiple myocardial infarctions, a 4 vessel coronary 
artery bypass in 1984, a history of hypertension and according to 
his wife, drank excessively.  The examiner noted further that 
there are known risk factors for ischemic heart disease, which is 
caused by coronary atherosclerosis.  The American College of 
Physicians' medical texts note that risk factors include older 
age, male sex, elevated blood pressure, high serum cholesterol 
levels, cigarette smoking, and diabetes mellitus, and conditional 
risk factors are serum homocysteine levels and C-reactive 
protein.  It does not list PTSD anywhere.  The Veteran was 
receiving medication for dyslipidemia and had a history of 
hypertension.  

The April 1998 private medical letter does not state whether the 
Veteran's anxiety was related to his ischemic heart disease, 
atherosclerosis, or congestive heart failure.  

The March 2004 private medical letter does not give any specific 
reference in terms of occupational-related stress causing 
atherosclerosis and myocardial infarctions.  It does not state 
specifically that this is the case with the Veteran, nor does the 
physician author provide any references to support his statement.  
In neither of these letters is PTSD even mentioned.  The risk 
factors that the Veteran had, including male sex, age, 
hypertension, probably dyslipidemia, and excess alcohol intake, 
are known to cause atherosclerosis and myocardial infarctions and 
lead to cardiomyopathy and congestive heart failure.  Therefore, 
the VA physician concluded it was less likely than not that the 
Veteran's atherosclerosis, myocardial infarction, ischemic 
cardiomyopathy or dilated cardiomyopathy, and congestive heart 
failure were caused by, or a result of, his PTSD.  

A print out from a VA website dated in October 2010 notes that a 
number of studies have found an association between PTSD and poor 
cardio-vascular health.  The print out also notes that existing 
research has not been able to determine conclusively that PTSD 
causes poor health and thus caution is warranted in making a 
causal interpretation.  

The November 2004 and October 2010 articles do not provide the 
needed nexus in this claim.  Generic texts, such as the ones 
offered, which do not address the facts of this particular 
Veteran's case, do not constitute competent medical evidence of 
causality.  See Sacks v. West, 11 Vet. App. 314 (1998).

The April 1998 private medical letter noting that the Veteran has 
suffered with anxiety since his military service and the March 
2004 private medical opinion noting that it is well known that 
atherosclerosis and myocardial infarctions are often a result of 
occupational related stress do not indicate that the Veteran's 
death was related to his PTSD disability.  Thus, these opinions 
have limited probative value regarding the etiology of the 
Veteran's death.  To the extent that these medical opinions 
suggest that the Veteran's PTSD is related his death, they are 
speculative because they are not based on clinical data or other 
rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Therefore, they carry little evidentiary weight.  

In contrast, the July 2010 VA examiner provided a rationale for 
his opinion that the Veteran's death was not related to his PTSD.  
Additionally, though it is not determinative, the July 2010 VA 
examiner also noted a review of the Veteran's claim file, 
specifically referring to the private medical submissions.  The 
opinion of a physician that is based on a review of the entire 
record is of greater probative value than an opinion based solely 
on the Veteran's reported history.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).

The negative evidence in this case outweighs the positive.  The 
appellant and her friend who authored the February 2009 buddy 
statement may genuinely believe that the Veteran's death was 
related to his service connected PTSD disability.  However, as 
laypersons, lacking in medical training and expertise, they 
cannot provide a competent opinion on a matter as complex as the 
cause of the Veteran's death and their views are of no probative 
value.  And, even if their opinions were entitled to be accorded 
some probative value, they are far outweighed by the detailed 
opinion provided by the July 2010 VA examiner who thoroughly 
discussed the medical evidence of record and the etiology of the 
Veteran's death.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  A competent medical expert makes these opinions and 
the Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Nor is there any other competent evidence of record 
indicating that the Veteran's death was caused by any disease, 
injury, exposure, or event during service aside from his service-
connected disability.

If, as here, the Veteran's death is not determined to be service-
connected, a surviving spouse may still be entitled to dependency 
and indemnity compensation, if at the time of the Veteran's 
death, the Veteran received compensation for service connected 
disability that was rated totally disabling continuously for a 
period of 10 or more years immediately preceding his death; or 
continuously since the Veteran's release from active service and 
for a period of at least five years immediately preceding death; 
or for one year prior to his death if he was a prisoner of war 
under certain conditions.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.  
However, at the time of the Veteran's death he was only service 
connected for PTSD, which was rated 50 percent disabling.  Thus 
the provisions of 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 are 
inapplicable.

The preponderance of the evidence is against the claim; there is 
no doubt to be resolved; and for service connection for the cause 
of the Veteran's death is not warranted.  Gilbert, 1 Vet. App. at 
57-58.


ORDER

Entitlement to service connection for the cause of the Veteran's 
death is denied.  




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


